Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Savant et al. (US Pub. No. 2012/0187842} in view of Belchine, III et al. (US-7527307) and Modi (WO 99/28170 AI) in view of Belchine, III et al. (US-7527307) fails to teach that a corresponding electrical element of the one or more electrical elements weighs more than the corresponding inertial mass of the one or more inertial masses, and the corresponding inertial mass compensates for the weight of the corresponding electrical element of the one or more electrical elements to prevent the opening of the vehicle panel by the unwilling activation of the latch mechanism. The prior art does not discuss the relationship between the weights of an inertial mass and an electrical element of a handle lever, therefore, the examiner can find no motivation to modify the devices of Savant et al., Modi, and Belchine, III et al. without employing improper hindsight reasoning.
In regards to claim 1, Muller et al. (DE 102011055289 A9) discloses the mobile trigger part having one or more electrical elements 33 and one or more inertial masses (masses added to handle, Paragraph 49 of the Computer Generated Translation), however, Muller et al. fails to disclose the relationship between the weights of the inertial masses and the electrical element, therefore, the examiner can find no motivation to modify the device without employing improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 8, 2021